Citation Nr: 0430682	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-37 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial increased disability rating in 
excess of 10 percent for degenerative disc disease, L5-S1, 
prior to November 25, 2003, together with entitlement to an 
initial increased disability rating in excess of 20 percent 
for degenerative disc disease, L5-S1, from November 25, 2003, 
and entitlement to an initial increased disability rating in 
excess of 10 percent for decreased sensation, right lower 
extremity (radiculitis L5-S1 level).


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1954 to 
December 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  A notice of disagreement was 
received from the veteran concerning this decision in July 
2002, and after further clarification in November 2002, the 
RO issued a statement of the case in November 2003.  A timely 
substantive appeal was received later that month.  

A comment about the issue on appeal is in order.  The veteran 
in this case simply seeks a higher disability evaluation for 
his service connected back disability.  As it happens, the 
disability for which he was originally service connected was 
characterized as degenerative disc disease, L5-S1 and was 
assigned a 10 percent disability rating, effective from April 
2001, the date his original claim was received.  During the 
course of the appeal, the RO determined that disability 
increased in severity.  Accordingly, a 20 percent evaluation 
was then assigned, effective from November 2003, when the RO 
determined the disability was first shown to have worsened.  

Also during the appeal period, the criteria for evaluating 
back disabilities changed to permit the assignment of 
separate evaluations for any orthopedic and neurologic 
components of the disability as may be shown.  Consistent 
with this change in rating criteria, the RO assigned a 
separate 10 percent evaluation for the neurologic component 
of the disc disease, which was characterized as decreased 
sensation, right lower extremity (radiculitis L5-S1 level) 
associated with degenerative disc disease, L5-S1.  As with 
the increased 20 percent rating for degenerative disc disease 
at L5-S1, this separate 10 percent rating was made effective 
from November 2003.  

In essence, the veteran has had a 10 percent rating for his 
back disability from April 2001 to November 2003, and a 
combined 30 percent evaluation from November 2003.  As will 
be explained below, the Board is assigning a 20 percent 
evaluation from April 2001, with the combined 30 percent 
evaluation remaining effective from November 2003.  


FINDINGS OF FACT

1.  The medical evidence raises a reasonable doubt that, 
prior to November 2003, the veteran's low back disability was 
productive of moderate impairment.  

2.  During the appeal period, the veteran's low back 
disability has not been shown to be productive of severe 
impairment.  

3.  During the appeal period, the veteran's low back 
disability has not been shown to be productive of more than 
slight limitation of motion, and mild incomplete paralysis of 
the sciatic nerve, nor is it shown to produce incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.  The veteran's degenerative disc disease meets the 
criteria for assigning a 20 percent disability rating, but no 
higher, as of April 2001 and thereafter.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285 through 5293 (2002 and 2003); 38 C.F.R. 
§ 3.102, 3.321, 3.400, 4.71a, Diagnostic Codes 5235 through 
5243 (2004).

2.  The veteran's decreased sensation, right lower extremity 
(radiculitis L5-S1 level) does not meet the criteria for a 
disability rating in excess of 10 percent.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 4.27, 
4.124a, Diagnostic Code 8520 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b) and (c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, that notice was provided in July 2001, prior 
to the initial AOJ decision.  Additional notice was provided 
to the veteran in September 2001.

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The above-mentioned letters, in their totality, advised the 
veteran what information and evidence was needed to 
substantiate his service connection claim.  The letters also 
advised him what information and evidence must be submitted 
by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for 
the RO to request records from the sources identified by the 
veteran.  In this way, he was advised of the need to submit 
any evidence in his possession that pertains to the claims.  
He was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  Finally the 
letters advised him what information and evidence would be 
obtained by VA, namely records, like medical records, 
employment records, and records from other Federal agencies.  
The Statement of the Case also notified the veteran of the 
information and evidence needed to substantiate the claims. 

VA's Office of General Counsel has determined that if, in 
response to notice of its decision on a claim for which VA 
has already given the required notice under 38 U.S.C.A. § 
5103(a), VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C.A. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but 38 U.S.C.A. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003.  The veteran was provided proper VCAA notice in July 
and September 2001 on his service connection claims.  When 
his notice of disagreement raised the new issue of the proper 
rating to be assigned his now service-connected disability, 
VA was not required to provide additional VCAA notice.  
Nevertheless, the statement of the case and supplemental 
statement of the case set out the criteria by which the 
veteran's disability was evaluated, thereby advising him of 
the type of evidence that would be needed to show entitlement 
to the benefits sought.  

Further, although the VCAA notice letters that were provided 
to the veteran do not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  When considering the 
notification letters and the other documents described above, 
as a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  He was given 
ample time to respond to each letter.  Accordingly, the 
notice requirements of the VCAA are considered met.  

With respect to the VA's duty to assist, the veteran's 
relevant private and VA medical records are in the file.  
[The Board notes that the RO had the veteran's service 
medical records at the time it issued its June 2002 Rating 
Decision, but they are currently missing from the file.  The 
Board, however, does not believe that the service medical 
records are relevant to the issues before it.  Therefore, the 
Board's failure to review the service medical records does 
not prejudice the veteran.]  In addition, the RO provided the 
veteran appropriate VA examinations in April 2002 and 
November 2003.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's conditions since he was last examined.  The veteran 
has not reported receiving any recent treatment and there are 
no records suggesting any increases in his disabilities have 
occurred as compared to the prior VA examination findings.  
The Board concludes there exists sufficient evidence to rate 
the service-connected conditions fairly, and the duty to 
assist obligations are met.    


II.  Claim for Increased Rating 

The Board has reviewed all the evidence in this case, 
consisting of private physician reports and treatment 
records, VA examination and related radiology report from 
April 2002, VA examination from November 2003, and VA Medical 
Center treatment records from April 2003 through October 
2003.  The Board will summarize the relevant evidence where 
appropriate.

The record shows that the veteran served on active service in 
the military from July 1954 to December 1959, and filed his 
claim concerning a low back disability in April 2001.  The RO 
granted service connection for degenerative disc disease in 
June 2002 and evaluated the veteran as 10 percent disabled 
under Diagnostic Code 5293.  As discussed above, the veteran 
disagreed with the rating of 10 percent and this appeal 
followed.

The veteran's claim for a higher evaluation for degenerative 
disc disease is an original claim that was placed in 
appellate status by his disagreement with the initial rating 
award.  In this circumstance, separate ratings may be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  They 
are intended, as far as practicably can be determined, to 
compensate the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  38 
U.S.C.A. § 1155 (West 2002).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 
and 4.2 (2004).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2004), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor, 38 C.F.R. § 4.3 (2004).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question of which evaluation applies to the veteran's 
disability, the higher evaluation is assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2004).  

With respect to the musculoskeletal system, the Board must 
consider whether a disability warrants a higher evaluation on 
the basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45 (2002).  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2002).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2002).  
Intervertebral disc syndrome, under Diagnostic Code 
5293(2002), involves loss of range of motion because the 
nerve defects and resulting pain associated with injury to 
the affected nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.  VAOPGCPREC 36-97.  
Therefore, the Board must consider 38 C.F.R. §§ 4.40 and 4.45 
in evaluating intervertebral disc syndrome.  

As previously mentioned, the veteran's service-connected 
degenerative disc disease, was initially evaluated under 
Diagnostic Code 5293 as intervertebral disc syndrome.  During 
the pendency of the veteran's claim, VA twice revised the 
criteria for diagnosing and evaluating diseases and injuries 
of the spine set forth in 38 C.F.R. § 4.71a.  The first 
revision, effective September 23, 2002, amended the criteria 
for diagnosing and evaluating intervertebral disc syndrome 
under Diagnostic Code 5293.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  The second revision, effective September 26, 2003, 
changed the diagnostic codes for spine disorders to 5235 
through 5243.  In addition, spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries 
of the Spine.  68 Fed. Reg. 51443 (Aug. 27, 2003).

Prior to September 23, 2002, Diagnostic Code 5293, provided 
for a 10 percent disability rating for mild intervertebral 
disc syndrome, a 20 percent disability rating for moderate 
intervertebral disc syndrome with recurring attacks, a 40 
percent disability rating for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief, and 
a 60 percent disability rating for symptoms analogous to 
pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurologic findings 
appropriate to the site of the diseased disc.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Criteria in effect prior to September 2003 also provided for 
a 10 percent evaluation for slight limitation of motion of 
the lumbar spine, a 20 percent evaluation for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
evaluation when limitation of motion was severe.  Diagnostic 
Code 5292.  

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002, for rating intervertebral disc 
syndrome provide that preoperative or postoperative 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Thus, intervertebral disc 
syndrome warranted a 10 percent disability rating when there 
were incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months; a 20 percent rating when there were incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
rating when there were incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating when there 
were incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  The revised 
schedule does not provide for an evaluation higher than 60 
percent.  

For purposes of evaluations under Diagnostic Code 5293 
(2003), an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating 
criteria of the most appropriate orthopedic diagnostic code 
or codes; neurologic disabilities are evaluated separately 
using the rating criteria for the most appropriate neurologic 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2) (2003).  In the latter regard, impairment 
of the sciatic nerve is addressed under Diagnostic Code 8520.  
Under this code, in effect throughout the appeal period, 
complete paralysis, where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost is assigned an 80 
percent rating.  Incomplete paralysis that is mild is 
assigned a 10 percent rating.  Moderate incomplete paralysis 
is assigned a 20 percent rating, moderately severe 
incomplete paralysis is assigned a 40 percent rating, and 
severe, incomplete paralysis of the sciatic nerve, with 
marked muscle atrophy is assigned a 60 percent evaluation.  

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  This amendment to 
38 C.F.R. § 4.71a changed the diagnostic codes for spine 
disorders to 5235 through 5243.  38 C.F.R. § 4.71a (2004).  
Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  At that 
time, VA reiterated the September 2002 changes to Diagnostic 
Code 5293 for intervertebral disc syndrome, although re-
numbered as Diagnostic Code 5243.  The Board notes a 
technical correction was published reinserting the two notes 
to Diagnostic Code 5243 that was inadvertently omitted.  69 
Fed. Reg. 32,449 (June 10, 2004).

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexions are zero to 30 degrees, and left 
and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2004).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  

The criteria for a 40 percent rating are unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  For a 30 
percent rating, the criteria are forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height. 

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2004).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

In support of his claim, the veteran submitted medical 
records of treatment with a private physician, Dr. A, for the 
period of September 2000 to November 2000, and a January 2002 
letter from another private physician, Dr. H.  In addition, 
the veteran submitted a November 2002 letter from Dr. A 
relating to the period of treatment from September 2000 
through November 2000.  

The treatment records received from Dr. A show that he 
treated the veteran for the first time on September 18, 2000.  
The veteran complained of pain in the right low back, down 
the back of his right leg to the knee, and pain in the right 
buttock.  Dr. A noted after examination that the veteran had 
decreased range of motion, palpable tenderness at right S1 
joint L4-5, disc spasm L5-S1 disc area, and palpable edema at 
L4-5.  Dr. A diagnosed right sciatic neuritis at right S1.  
The records show that the veteran underwent seven follow up 
treatments through November 3, 2000, and he improved over the 
course of treatment.  

In a November 2002 letter relating to his treatment of the 
veteran in 2000, Dr. A stated that, although the veteran was 
compliant with treatment and follow up recommendations and 
attained a moderate level of improvement during the course of 
treatment, his pain returned two to three months after he was 
placed on as needed status due to degenerative changes 
present in the lumbar spine.  Dr. A stated that x-ray views 
obtained of the lumbar spine showed osteoarthritic changes 
throughout with significant disc space narrowing present at 
the L5-S1 level.  He also stated that the veteran's low back 
pain and osteoarthritis is chronic and progressive and, 
therefore, he is not expected to recover.

In his January 2002 letter, Dr. H stated that the veteran 
appeared to have some marked lumbar spine degenerative joint 
disease with an MRI confirming advanced disc degenerative 
changes at L5-S1, and that there is mild central stenosis at 
L3-4 and L4-5 secondary to degenerative disc changes 
superimposed on a congenitally narrow canal.  Additionally, 
he stated the veteran appeared to have a component of 
sciatica.

In April 2002 the veteran underwent a VA spine examination.  
The VA examiner noted that the veteran's main problem is 
constant low back pain, but there was no radiation of the 
pain in his lower extremities. The veteran did have some 
tenderness over the outer portion of both hips.  Upon 
physical examination, the examiner noted that the veteran 
showed no reflex, sensory or motor deficits in the lower 
extremities;  he had negative straight leg raising test.  
There was no weakness or atrophy in the lower extremities.  
He had good heel and toe rising and a good gluteal tone.  His 
pelvis was leveled (sic) with spines straight.  There was no 
spasm.  His range of motion was 85 degrees of flexion, 30 
degrees of right and left bending, and 20 degrees of 
extension.  The examiner noted that the veteran only had 
slight amount of pain on flexing to almost normal capacity.  
The VA examiner's diagnosis was chronic low back strain, 
possibly mechanical back syndrome.  

An April 2002 VA radiology diagnostic report stated that 
there was marked narrowing of the L5-S1 disc space and 
degenerative change in the facet joints at this level.  The 
impression from the results was that the veteran had disc 
disease at L5-S1 and degenerative change in the lower lumbar 
spine.

On November 25, 2003 the veteran underwent another VA 
examination.  At this examination, the VA examiner noted that 
the veteran showed positive straight leg raising test on the 
right at 60 degrees and range of motion to 60 degrees of 
flexion, 20 degrees of right and left bending and 10 degrees 
extension.  He had no reflex, sensory or motor defects.  He 
had decreased sensation in the S1 root on the right lower 
extremity.  There was no weakness or atrophy of musculature, 
and he had good gluteal tone and heel and toe raising.  There 
were no bowel or bladder problems.  He was able to do 
activities of daily living and used no medical aids.  The 
diagnosis was degenerative disc disease with radiculitis, L5-
S1 root level.

The Board finds that the RO properly evaluated the veteran's 
degenerative disc disease as 20 percent disabling as of 
November 25, 2003.  The Board also finds, however, that a 20 
percent disability rating is appropriate prior to November 
25, 2003.

Based on the forgoing facts, and giving consideration to any 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement, the Board finds that 
moderate impairment due to intervertebral disc syndrome has 
been shown.  There has been consistent complaints of pain and 
tenderness (although it apparently would wax and wane), and 
some limitation of motion, with sciatica.  Therefore, the 
Board considers the disability picture throughout the appeal 
period to more nearly approximate the criteria for a 20 
percent evaluation under Diagnostic Code 5293, for moderate 
impairment.  Absent evidence of severe impairment, however, a 
rating in excess of 20 percent under Diagnostic Code 5293 is 
not warranted.  In this regard, neither VA examination report 
showed reflex or motor deficits, nor any weakness or muscle 
atrophy.  Thus, while a 20 percent rating effective from 
April 2001 for the veteran's disc disease is appropriate, a 
rating in excess of 20 percent under this code is not 
warranted.  

The Board now must consider whether the veteran is entitled 
to a disability rating in excess of 20 percent under any 
other applicable diagnostic code or codes.  In this regard, 
at no time does the record reflect more than slight 
limitation of motion as would warrant a 20 percent rating 
under Diagnostic Code 5292.  At its worst; the veteran 
retains 60 degrees of flexion, 20 degrees lateral bending and 
10 degrees extension.  Clearly, assignment of only a 10 
percent evaluation under diagnostic code 5292, would not be 
to the veteran's advantage since he already meets the 
criteria for a 20 percent rating under diagnostic code 5293.  
Further, diagnostic code 5293 contemplates limitation of 
motion, and it would not be appropriate to assign separate 
evaluations for limitation of motion and intervertebral disc 
disease because doing so would evaluate the same disability 
twice.  38 C.F.R. § 4.14 (2002).   

Diagnostic Code 5285 pertains to residuals of fractured 
vertebrae.  38 C.F.R. § 4.71a (2002).  The medical evidence 
does not show, however, that the veteran fractured any lumbar 
vertebrae during service.  Therefore, Diagnostic Code 5285 is 
not applicable.  Likewise, Diagnostic Codes 5286 and 5289 for 
ankylosis of the lumbar spine are inapplicable since the 
presence of ankylosis is not shown.  

Diagnostic Code 5295 evaluates lumbosacral strain at 0 
percent with slight subjective symptoms; 10 percent with 
characteristic pain on motion; 20 percent with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; and 40 percent if severe 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a (2002).  There is no provision for an 
evaluation greater than 40 percent.  In his April 2002 
report, the VA examiner gave a diagnosis of chronic low back 
strain.  Thus the veteran's low back injury disability could 
be analogous to a lumbosacral strain and may be evaluated 
under Diagnostic Code 5295.  Pursuant to the criteria in 
Diagnostic Code 5295, the veteran's low back injury would be 
evaluated as 10 percent disabling because the medical 
evidence shows that the veteran experiences characteristic 
pain on motion.  A 20 percent disability rating is not 
warranted because the medical evidence does not show that the 
criteria for such a rating is met, i.e., the veteran does not 
have muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  Therefore, 
evaluating the veteran under diagnostic code 5295, would not 
result in a higher rating, and again, assigning a separate 
rating would be tantamount to pyramiding, i.e., evaluating 
the same disability twice.  

With respect to an evaluation under the rating criteria 
effective September 23, 2002, since the veteran does not have 
any incapacitating episodes as defined in that regulation, 
that method of evaluating his impairment does not result in a 
rating in excess of the 20 percent assigned by this decision, 
or otherwise already in effect.  

Turning to examine whether the combined orthopedic and 
neurologic manifestations could result in a higher rating as 
contemplated under the criteria for evaluating disc disease 
in effect between September 2002 and September 2003, the 
Board notes that with limitation of motion no more than 
slight, (10 percent under Diagnostic Code 5292) and at most, 
only mild incomplete paralysis of the sciatic nerve (10 
percent under Diagnostic Code 8520, for a combined 20 percent 
evaluation), a rating in excess of 20 percent using this 
criteria is not warranted.  (In this regard, with the absence 
of any weakness or atrophy, moderate incomplete paralysis of 
the sciatic nerve is not shown.)  

With respect to the criteria for evaluating the veteran's low 
back disability that became effective in September 2003, the 
medical evidence shows that the veteran likewise does not 
meet the criteria for the next higher 40 percent higher 
rating.  The criteria for a 40 percent disability rating 
require a showing of forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  The results of the VA 
examinations do not show that the veteran has forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Therefore, a rating of 40 percent is not warranted.  (In 
this regard, the criteria for a 30 percent disability rating 
are not applicable as it only applies to the cervical spine, 
and the veteran's degenerative disc disease only affects his 
lumbar spine.)  Indeed, the evidence does not show the 
veteran met the criteria for a 20 percent rating based on 
limitation of motion, until the VA examination performed in 
November 2003, when flexion to 60 degrees was revealed.  
Thus, this method for evaluating back disability does not 
provide a basis for assigning an increased rating.  

As to the evaluation of the veteran's back disability based 
on incapacitating episodes as contemplated in the criteria 
effective in September 2003, as with the criteria effective 
from September 2002, the veteran has not shown any 
incapacitating episodes as defined in the regulation.  
Therefore, this criteria does not provide a basis for an 
increased rating.  

The criteria effective from September 2003, also provide 
that any associated objective neurologic abnormalities are 
to be separately rated under an appropriate diagnostic code.  
Indeed, this criteria appears to have been the basis for the 
RO awarding service connection and a separate rating for 
decreased sensation/radiculitis L5-S1, effective from 
November 2003.  As early as in 2000, however, the veteran's 
private physician noted the presence of disc spasm with 
sciatic neuritis.  Again in November 2003, while the VA 
examiner recorded there was no reflex, sensory or motor 
deficit, there was decreased sensation at the S1 root.  
Thus, these findings may be considered reasonably consistent 
with mild incomplete paralysis of the sciatic nerve, as to 
warrant a separate 10 percent rating.  (As previously 
stated, however, in the absence of any weakness or atrophy 
and with the presence of good gluteal tone and heel and toe 
raising, moderate incomplete paralysis is not shown.)  
Accordingly, it may be concluded the veteran met the 
criteria for a separate 10 percent rating for neurologic 
impairment in September 2003, and indeed, as early as 
September 2002 when separate ratings for neurologic and 
orthopedic impairment was permitted.  Prior to September 
2002, however, the veteran's 20 percent rating under 
Diagnostic Code 5293 already contemplated neurologic 
impairment.  Thereafter, since the veteran did not meet the 
criteria for a 20 percent rating based on orthopedic 
symptoms until November 2003, assigning a separate 10 
percent evaluation for his neurologic impairment prior to 
November 2003 would not work to the veteran's advantage.  

In November 2003, it became to the veteran's advantage to 
evaluate him under the newest rating criteria (that went 
into effect in September 2003) since as of November 2003, he 
met the criteria for a 20 percent rating based on limitation 
of motion.  That 20 percent rating, when combined with a now 
separate 10 percent rating for his mild neurologic 
impairment yields a higher combined 30 percent evaluation.  
Since at no time during the appeal period the veteran showed 
severe disc disease, limitation of motion that was more than 
slight, (or which warranted a rating in excess of 20 percent 
under the criteria effective September 2003); or more than 
mild incomplete paralysis of the sciatic nerve, evaluations 
in excess of those explained by this decision are not 
warranted.   

Finally, consideration also must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2004).  The question of an extraschedular rating is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Under 
38 C.F.R. § 3.321 (2004), an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  It does not appear that the veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the evaluation of his disability under the rating 
schedule.  The Board observes that it has not been contended 
or otherwise indicated that the veteran's degenerative disc 
disease has resulted in any hospitalization or other 
extensive treatment regimen.  In addition, there is no 
contention or evidence of record showing that it interferes 
with any employment to a degree that would render the 
application of the regular schedular standards impractical.  
In fact, the VA examiner noted in his report that the veteran 
can do the activities of daily living.  His symptoms consist 
of chronic low back pain with limitation of motion and 
decreased sensation in his right lower extremity, and the 
rating schedule contemplates such impairment.  In other 
words, he does not have any symptoms from his service-
connected disorder that are unusual or are different from 
those contemplated by the schedular criteria.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 
(2004).  Indeed, 38 C.F.R. § 4.1 (2004) specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Based on the evidence of record and the veteran's 
contentions, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) (2004) are not met.  


ORDER

Entitlement to a 20 percent evaluation, and no more, for 
degenerative disc disease is granted, effective from April 
25, 2001 subject to controlling regulations governing the 
payment of monetary benefits.

Entitlement to a disability rating greater than 20 percent 
for degenerative disc disease is denied.

Entitlement to a disability rating greater than 10 percent 
for decreased sensation, right lower extremity (radiculitis 
L5-S1 level) is denied.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



